DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 10-12 and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, and 13-17  of copending Application No. 16/864,671 (hereinafter ‘671). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 10, 13, 14-15 of ‘671 teach all of the limitations of Claim 10 and 18-20 of the present application as well as additional limitations pertaining to detecting orientation of the information handling system.
Claim 11 of the present application is taught by claim 16 of ‘671.
Claim 12 of the present application is taught by claim 17 of ‘671.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5-8 of copending Application No. 16/864,671 (hereinafter ‘671) in view of Liu, US 2015/0375106 (hereinafter ‘106). Claim 
Claims 2-3 of the present application are taught by Claims 7-8 of ‘671.
Claims 8-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5-6 of copending Application No. 16/864,671 (hereinafter ‘671) in view of Liu, US 2015/0375106 (hereinafter ‘106), and Amazon.com webpage “PowerA MOGA Mobile Gaming Clip for Xbox One Wireless Controllers” (hereinafter PowerA). Claim 1 of the present application is taught by ‘671 and the additional ‘106 reference as described above. However, they do not teach the additional limitations of claims 8-9. These additional limitations are taught by PowerA in as described below in reference to Claims 8-9. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of ‘671 and ‘106 with the controller and controller holder for similar reasons as described below.

Claims 15-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, and 13-15  of copending Application No. 16/864,671 (hereinafter ‘671) in view of Liu, US 2015/0375106 (hereinafter ‘106), and Ishii et al., US 2020/0070048. Claim 10 of the present application is taught by claims 10 and 13-15 of ‘671 as described above. However, ‘671 does not teach the .

This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Vahtola, US 2014/0368442, in view of Liu, US 2015/0375106 (hereinafter ‘106) and Ishii et al., US 2020/0070048.

In Reference to Claim 1
Vahtola et al. teaches an information handling system comprising: a main housing having a front surface and a rear surface (Fig. 4-8 and Par. 31 which shows a phone with a front and rear surface); a processor disposed in the main housing and operable to execute instructions that process information (Fig. 1-2 and Par. 68); a memory disposed in the main housing and interfaced with the processor, the memory operable to store the instructions and the information (Fig. 1-2 and Par. 68); a camera integrated in the main housing and interfaced with the processor, the camera operable to detect eye gaze (Par. 29); a display integrated in the upper surface of the main housing and interfaced with the processor, the display operable to present the information as visual images (Fig. 2 and Par. 74-75. See also Fig. 4-6 for examples of the visual images); a non-transient memory integrated in the main housing and storing instructions (Fig. 1-2 and Par. 68) that when executed on the processor presents a communication interface on the integrated display, the communication interface presenting plural communication options, the plural communication options selectable by eye gaze inputs (Fig. 4A-4B and 7A-7B and Par. 64 and 94 which teach a plurality of communications options such as phone calls, SMS and MMS messages, e-mail, or chat message where the communications options are selected via eye gaze).
Further Vahtola teaches that the phone can include game applications (Par. 115). However, Vahtola et al. does not explicitly teach presenting gaming content on a peripheral display, or where the communication options associated with the gaming content.

It would be desirable to modify the system of Vahtola et al. to present gaming content on a peripheral display as taught by ‘106 in order to apply users to play games from their phone on the larger TV display when desired.
Ishii et al. teaches a computer system where plural selectable communication options are associated with gaming content (Fig. 6A-6D, Fig. 7C and Par. 108-109 and 116 which teach a communications interface with a plurality of selectable options such as “Team D” and “User B” which can be used to initiate communications such as chat with other game players or game support features).
It would be desirable to modify the system of Vahtola and ‘106 to include selectable communication options associated with a game as taught by Ishii et al. in order to allow users to use the convenient eye gaze selection system while using gaming content on the device such as games similar to that described by Ishiii et al. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Vahtola et al. to present gaming content on a peripheral display as taught by ‘106 and to include selectable communication options associated with a game as taught by Ishii et al.

In Reference to Claim 2
.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Vahtola, US 2014/0368442, Liu, US 2015/0375106 (hereinafter ‘106), Ishii et al., US 2020/0070048, further in view of Amazon.com webpage titled “PowerA MOGA Mobile Gaming Clip for Xbox One Wireless Controllers” (hereinafter PowerA).

In Reference to Claim 8
	Vahtola, ‘106, and Ishiii et al. teach a portable information handling system as described above in reference to Claim 1. However, they do not teach a controller coupler disposed at the main housing rear surface and operable to extend and retract, the controller coupler standing the portable information handling system in a viewing position when extended; and a controller configured to couple to the main housing rear surface and having input devices to input to the gaming content.
	PowerA teaches a controller coupler disposed at the main housing rear surface and operable to extend and retract (Page 1, 3-4, and 13-16 which teaches a controller 
	It would be desirable to modify the system of Vahtola, ‘106, and Ishiii et al. to include a controller coupler and controller as taught by PowerA in order to allow the user to play games on their phone using their Xbox with comfort. Especially for long gaming sessions.
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Vahtola, ‘106, and Ishiii et al. to include a controller coupler and controller as taught by PowerA.

	In Reference to Claim 9
	Vahtola, ‘106, and Ishiii et al., and PowerA teaches where the controller selectively de-couples from the main housing to input to the gaming content as a peripheral controller (Page 1, 3-4, and 13-16 which teaches that the Xbox controller .

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Vahtola, US 2014/0368442, in view of Liu et al., US 2016/0301639, (hereinafter ‘639).

In Reference to Claim 18
Vahtola teaches an information handling system comprising a processor operable to execute instructions; and a non-transitory memory storing instructions that when executed on the processor (Fig. 1-2 and Par. 68) present plural communication icons, detect an eye gaze at one of the plural icons, in response to the eye gaze initiate a communications program (Fig. 4A-4B and 7A-7B and Par. 64 and 94 which teach a plurality of communications options such as phone calls, SMS and MMS messages, e-mail, or chat message where the communications options are selected via eye gaze to launch the respective programs).
However, Vahtola does not teach where the selected communication options includes a text bubble to populate with a text communication from voice translated to text.
‘639 teaches a communication option which includes a text bubble to populate with a text communication from voice translated to text (Fig. 5A-5B and Par. 99-100 
It would be desirable to modify the system of Vahtola to include a communications program with text bubbles populated by voice to text speech as taught by ‘639 in order to allow the user to accept audio messages but view them in a convenient text format on the display if they prefer.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Vahtola to include a communications program with text bubbles populated by voice to text speech as taught by ‘639.

In Reference to Claim 19
	Vahtola and ‘639 teaches where the instructions further detect an eye gaze at the text bubble and in response populate text translated from the voice in the text bubble (Vahtola which teaches interface icons on the phone which can be selected via eye gaze inputs. ‘639 Fig. 5A-5B and Par. 99-100, which show text bubbles with an audio symbol that when selected are populated with text translated from voice. Par. 113 which teaches that users are first presented with a text bubble populated with an audio symbol and the voice message is converted into text after the user provides an input on the audio bubble).

Allowable Subject Matter
Claims 4-7, 13-14, and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3, 10-12, 15-16, and 20 would be allowable if the double patenting rejections set forth in this office action were overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219. The examiner can normally be reached Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        /THOMAS J HONG/Primary Examiner, Art Unit 3715